Citation Nr: 1014469	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the August 2001 rating decision denying a claim 
for total disability based upon individual unemployability 
(TDIU) benefits was based upon clear and unmistakable error 
(CUE).  

2.  Entitlement to an effective date prior to April 25, 2001 
for the grant of TDIU.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1957 to November 
1960, and from April 1966 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In November 2004, the RO granted a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disability (TDIU), with an effective date of March 15, 2004.  
The Veteran appealed the issues of entitlement to an earlier 
effective date for service connection, and for TDIU.  In 
August 2005, the RO granted the claim for an earlier 
effective date for TDIU, to the extent that it assigned an 
effective date for TDIU of April 25, 2001. 

In December 2007, the Veteran appeared and testified at a 
Travel Board hearing at the Montgomery RO.  The transcript is 
of record.

In February 2009, the Veteran's claim was remanded for 
further development.  The requested action, however, was not 
taken.  As such, the claim must again be remanded.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Upon preliminary review of the evidence of record, the Board 
finds that further development is necessary regarding the 
Veteran's claim for an earlier effective date for the grant 
of TDIU benefits, including a claim of CUE to an August 2001 
rating decision.  

In February 2009, the Board remanded the Veteran's claim for 
adjudication of his claim of CUE to the August 2001 RO rating 
decision.  The issue of CUE had not previously been 
adjudicated by the agency of original jurisdiction, and it is 
considered to be inextricably intertwined with the claim for 
an earlier effective date for TDIU.  Again, the claims must 
be decided together.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  
Upon remand, however, the AMC issued a supplemental statement 
of the case (SSOC) in November 2009 regarding both the issue 
of CUE and the request for an earlier effective date.  The 
AMC did not issue a separate rating decision with respect to 
the Veteran's CUE claim.  As noted in 38 C.F.R. § 19.31, a 
SSOC "will not be used to announce decisions by the agency 
of original jurisdiction on issues not previously addressed 
in the Statement of the Case..."  

Also, the United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  Additionally, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Because the RO did not adjudicate the Veteran's claim of CUE 
to the August 2001 rating decision pursuant to the 
regulations and the remand instructions, the Veteran has not 
been afforded the requisite due process, and the current 
record remains inadequate for adjudicating the claim.  Id.  
As there is no record of initial adjudication, the Veteran's 
claim must again be remanded for adjudication of the CUE 
claim and then readjudication of the inextricably intertwined 
issue of entitlement to an earlier effective date for the 
grant of TDIU as requested in the prior remand order.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim that 
its rating decision, dated in August 2001, 
which denied a claim for TDIU, was based 
on clear and unmistakable error.  

2.  Then readjudicate the issue of 
entitlement to an effective date prior to 
April 25, 2001 for TDIU.  If the benefits 
sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


